Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1-23 are pending in the present application with claims 1 and 19-23 being independent.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 20 and 23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter.
The USPTO is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO. See In re Zletz, 893 F.2d 319(Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow).  The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See MPEP 2111.01.
When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. §101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. §101, Aug. 24, 2009; p. 2.
Therefore, the scope of claims 20 and 23 includes transitory signals which are not within one of the four statutory categories of 35 U.S.C. §101.  Accordingly, claims 20 and 23 are rejected under 35 U.S.C. §101.
The USPTO recognizes that applicants may have claims directed to computer readable media that cover signals per se, which the USPTO must reject under 35 U.S.C. §101 as covering both non-statutory subject matter and statutory subject matter.  In an effort to assist the patent community in overcoming a rejection or potential rejection under 35 U.S.C. §101 in this situation, the USPTO suggests the following approach.  A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. §101 by adding the limitation "non-transitory" to the claim. Cf. Animals — Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (suggesting that applicants add the limitation "non-human" to a claim covering a multi-cellular organism to avoid a rejection under 35 U.S.C. §101).  Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se.  The limited situations in which such an amendment could raise issues of new matter occur, for example, when the specification does not support a non-transitory embodiment because a signal per se is the only viable embodiment such that the amended claim is impermissibly broadened beyond the supporting disclosure.  See, e.g., Gentry Gallery, Inc. v. Berkline Corp., 134 F.3d 1473 (Fed. Cir. 1998).
While claims 20 and 23 will not be analyzed under the Alice/Mayo test as set forth below because they are not currently directed to one of the four statutory categories, the Examiner notes that claims 20 and 23 would be rejected in a manner similar to claims 1 and 21 if they were amended to be directed to one of the four statutory categories.

Claims 1-19, 21, and 22 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. 
Subject Matter Eligibility Criteria - Step 1:
Claims 1-18 and 21 are directed to a method (i.e., a process) and claims 19 and 22 are directed to an apparatus (i.e., a machine).  Accordingly, claims 1-19, 21, and 22 are all within at least one of the four statutory categories.  35 USC §101.
Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2A - Prong One:
Regarding Prong One of Step 2A of the Alice/Mayo test (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO as now incorporated into the MPEP, as supported by relevant case law), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  MPEP 2106.04(II)(A)(1).  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) certain methods of organizing human activity, b) mental processes, and/or c) mathematical concepts.  MPEP 2106.04(a).
Representative independent claim 19 includes limitations that recite at least one abstract idea.  Specifically, independent claim 19 recites:

An apparatus for supporting disease analysis, the apparatus comprising 
a processing unit, wherein 
the processing unit 
classifies a morphology of each analysis target cell in images obtained from a plurality of analysis target cells in a specimen collected from a subject, and obtains cell morphology classification information corresponding to the specimen, on the basis of a result of the classification; and 
analyzes a disease of the subject by means of a computer algorithm, on the basis of the cell morphology classification information.

The Examiner submits that the foregoing underlined limitations constitute: (a) “certain
methods of organizing human activity” because they represent observations/evaluations/judgments/analyses that can, at the currently claimed high level of generality, be practically performed in the human mind (e.g., with pen and paper).  For instance, a pathologist routinely supports disease analysis by analyzing images of cells of a specimen obtained from a subject to classify and obtain morphology classification information (e.g., in relation to sizes, types, features, etc. of cells) based on the result of the classification and then uses the classification information to analyze a disease (e.g., cancer) of the subject.  The additional limitations of the apparatus including the processing unit and computer algorithm do not take the claim out of the “mental processes” category of abstract ideas because they merely amount to using a computer or other machinery as a tool to perform the above-noted at least one abstract idea (see MPEP § 2106.05(f)).
Accordingly, the claim recites at least one abstract idea.

Representative independent claim 22 includes limitations that recite at least one abstract idea.  Specifically, independent claim 22 recites:

A training apparatus for a computer algorithm for supporting disease analysis, the training apparatus comprising 
a processing unit, 
wherein the processing unit 
classifies a morphology of each analysis target cell in images obtained from a plurality of analysis target cells in a specimen collected from a subject, obtains cell morphology classification information corresponding to the specimen, on the basis of a result of the classification, and inputs the obtained cell morphology classification information as first training data and disease information of the subject as second training data, to the computer algorithm.

The Examiner submits that the foregoing underlined limitations constitute: (a) “certain
methods of organizing human activity” because they represent observations/evaluations/judgments/analyses that can, at the currently claimed high level of generality, be practically performed in the human mind (e.g., with pen and paper).  For instance, a pathologist routinely supports disease analysis by analyzing images of cells of a specimen obtained from a subject to classify and obtain morphology classification information (e.g., in relation to sizes, types, features, etc. of cells) based on the classification result.  The additional limitations of the apparatus including the processing unit and inputting the classification information and subject disease information as training data into the computer algorithm do not take the claim out of the “mental processes” category of abstract ideas because they merely amount to using a computer or other machinery as a tool to perform the above-noted at least one abstract idea and/or merely reciting the idea of a solution or outcome without reciting details of how a solution to a problem is accomplished at such high level of generality (see MPEP § 2106.05(f)).
Accordingly, the claim recites at least one abstract idea.

Furthermore, dependent claims 2-6 and 11 further define the at least one abstract idea (and thus fail to make the abstract idea any less abstract). 
-Claims 2-6 recite how the classifying includes discerning a type of cell/abnormal finding in the cells (or in each cell type) or obtaining a cell number for each cell type and therefore merely further define steps that were indicated as being part of the abstract idea previously (“mental processes”). 
-Claim 11 recites how obtaining the cell morphology classification information 
includes obtaining a probability that each analysis target cell belongs to each of a plurality of cell morphology classifications, calculating a sum of the probability for each type of the cell morphology classifications, and obtaining the sum as the cell morphology classification information, all of which merely further define steps that were indicated as being part of the abstract idea previously (“mental processes”). 
Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the Alice/Mayo test, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted at MPEP §2106.04(II)(A)(2), it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”  MPEP §2106.05(I)(A).

In the present case, the additional limitations beyond the above-noted at least one abstract idea recited in representative independent claim 19 are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):

An apparatus for supporting disease analysis, the apparatus comprising 
a processing unit, wherein 
the processing unit 
classifies a morphology of each analysis target cell in images obtained from a plurality of analysis target cells in a specimen collected from a subject, and obtains cell morphology classification information corresponding to the specimen, on the basis of a result of the classification; and 
analyzes a disease of the subject by means of a computer algorithm, on the basis of the cell morphology classification information.

For the following reasons, the Examiner submits that the above identified additional limitations, when considered as a whole with the limitations reciting the at least one abstract idea, do not integrate the above-noted at least one abstract idea into a practical application.
Regarding the additional limitations of the apparatus including the processing unit and computer algorithm, the Examiner submits that these limitations amount to merely using a computer or other machinery as tools performing their typical functionality in conjunction with performing the above-noted at least one abstract idea (see MPEP § 2106.05(f)).

In the present case, the additional limitations beyond the above-noted at least one abstract idea recited in representative independent claim 22 are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):

A training apparatus for a computer algorithm for supporting disease analysis, the training apparatus comprising 
a processing unit, 
wherein the processing unit 
classifies a morphology of each analysis target cell in images obtained from a plurality of analysis target cells in a specimen collected from a subject, obtains cell morphology classification information corresponding to the specimen, on the basis of a result of the classification, and inputs the obtained cell morphology classification information as first training data and disease information of the subject as second training data, to the computer algorithm.

Regarding the additional limitations of the apparatus including the processing unit and computer algorithm, the Examiner submits that these limitations amount to merely using a computer or other machinery as tools performing their typical functionality in conjunction with performing the above-noted at least one abstract idea (see MPEP § 2106.05(f)).
Regarding the additional limitation directed to inputting the classification information and subject disease information as training data into the computer algorithm, the Examiner submits that these limitations amount to merely reciting the idea of a solution or outcome without reciting details of how a solution to a problem is accomplished (see MPEP § 2106.05(f)).

	Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.
Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole with the limitations reciting the at least one abstract idea, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole does not integrate the abstract idea into a practical application of the abstract idea.  MPEP §2106.05(I)(A) and §2106.04(II)(A)(2).
For these reasons, representative independent claims 19 and 22 and analogous independent claims 1 and 21 do not recite additional elements that integrate the judicial exception into a practical application.  Accordingly, representative independent claims 19 and 22 and analogous independent claims 1 and 21 are directed to at least one abstract idea.
The remaining dependent claim limitations not addressed above fail to integrate the abstract idea into a practical application as set forth below:
Claims 7-10: These claims call for inputting analysis data/classification data to a deep/machine learning algorithm (which can be neural network, gradient boosting tree, etc. per claims 9 and 10) and classifying the morphology based on the learning algorithm which, at such high level of generality, amounts to merely reciting the idea of a solution or outcome without reciting details of how a solution to a problem is accomplished (see MPEP § 2106.05(f)).
Claims 12-18: These claims recite various different types of specimens, diseases, abnormal findings, and cell types and thus do no more than generally link use of the abstract idea to a particular technological environment or field of use without adding an inventive concept to the abstract idea (see MPEP § 2106.05(h)).
Thus, when the above additional limitations are considered as a whole along with the limitations directed to the at least one abstract idea, the at least one abstract idea is not integrated into a practical application.  Therefore, the claims are directed to at least one abstract idea.
Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2B:
Regarding Step 2B of the Alice/Mayo test, representative independent claims 19 and 22 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for reasons the same as those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
Regarding the additional limitations of the apparatus including the processing unit and computer algorithm, the Examiner submits that these limitations amount to merely using a computer or other machinery as tools performing their typical functionality in conjunction with performing the above-noted at least one abstract idea (see MPEP § 2106.05(f)).
Regarding the additional limitation directed to inputting the classification information and subject disease information as training data into the computer algorithm, the Examiner submits that these limitations amount to merely reciting the idea of a solution or outcome without reciting details of how a solution to a problem is accomplished (see MPEP § 2106.05(f)).
The dependent claims also do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the dependent claims do not integrate the at least one abstract idea into a practical application.  
Therefore, claims 1-19, 21, and 22 are ineligible under 35 USC §101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-7, 12-15, and 17-23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent App. Pub. No. 2020/0152326 to Sanchez-Martin et al. (“Sanchez-Martin”):
	Regarding claim 1, Sanchez-Martin discloses a method for supporting disease analysis (Figure 2, [0020], and [0038]), the method comprising: 
classifying, a morphology of each analysis target cell in images obtained from a plurality of analysis target cells in a specimen collected from a subject (step 240 in Figure 2, [0028]-[0030], and [0042] illustrate/discuss classifying a morphology of “target cells” in images from cells in a subject sample/specimen (sample obtained in step 210), and obtaining cell morphology classification information corresponding to the specimen, on the basis of a result of the classification (the above-discussed classification results in “cell morphology classification information” corresponding to the specimen, such as for instance cell type, cell appearance, etc.; additionally or alternatively, step 245 in Figure 2 along with [0033] and [0042] discuss how the classification results can be used to perform various data analytics to determine information such as the number and types of cells in each image which also amounts to “cell morphology classification information” corresponding to the specimen); and 
analyzing a disease of the subject by means of a computer algorithm, on the basis of the cell morphology classification information ([0034] and [0043] discuss how above-discussed classification and analytical results (the “cell morphology classification information”) are analyzed by diagnosis module 78 (which includes a computer algorithm/software per [0071]) to determine a diagnosis of the subject (which can be a disease per [0034]-[0036] and [0043])).

Regarding claim 2, Sanchez-Martin discloses the method of claim 1, further including wherein the classifying of the morphology of each analysis target cell comprises discerning a type of cell of each analysis target cell ([0028] discusses discerning a type of cell of each target cell).

Regarding claim 3, Sanchez-Martin discloses the method of claim 2, further including wherein the cell morphology classification information is information regarding a cell number for each type of cell ([0033], [0042], and [0049] discuss how counts/quantity (cell number) of each cell category/type can be determined).

Regarding claim 4, Sanchez-Martin discloses the method of claim 1, further including wherein the classifying of the morphology of each analysis target cell comprises discerning a type of abnormal finding in each analysis target cell ([0008], [0028], and [0031] discuss discerning various types of abnormal findings in each cell such as diseased, cancerous, malignant, myelodyplastic, etc.).
Regarding claim 5, Sanchez-Martin discloses the method of claim 4, further including wherein the cell morphology classification information is information regarding a cell number for each type of abnormal finding ([0033] and [0049] discuss determining counts of each cell category/type, where the cell categories/types are the various abnormal findings of ([0008], [0028], and [0031]).

Regarding claim 6, Sanchez-Martin discloses the method of claim 1, further including wherein the classifying of the morphology of each analysis target cell comprises discerning a type of abnormal finding for each type of cell of the analysis target cell ([0008] discusses discerning a type of abnormal finding (e.g., cancer/tumor, malignant, etc.) for each type of cell (e.g., white blood cells, red blood cells, etc.).

Regarding claim 7, Sanchez-Martin discloses the method of claim 1, further including wherein the classifying of the morphology of each analysis target cell comprises inputting analysis data that includes information regarding each analysis target cell, to a deep learning algorithm having a neural network structure, and classifying the morphology of each analysis target cell by means of the deep learning algorithm ([0028]-[0030] discuss using a deep learning neural network to classify the morphologies of the target cells in the images; for instance, [0006] discusses how the machine learning model can identify various morphological patterns (e.g., cell shape, size, etc.) for use in classifying the cells into different cell types; as a deep learning neural network includes various layers, then the output of one layer is the various determined patterns (“analysis data that includes information regarding each analysis target cell”) which is then passed as input to another layer for use in determining the classification/category/type of cell; additionally or alternatively, [0047] discusses how the images and sample processing information are passed to the machine learning module for classification of the cells, where the sample processing information includes but is not limited to the type of stain or fluorescent label used to visualize the cell, etc. and thus also is “information regarding each analysis target cell”).

Regarding claim 12, Sanchez-Martin discloses the method of claim 1, further including wherein the specimen is a blood specimen ([0035]).

Regarding claim 13, Sanchez-Martin discloses the method of claim 1, further including wherein the disease is a hematopoietic system disease ([0067] notes that hematopoietic stem cells can be analyzed; in this regard, in the case where hematopoietic stem cells were determined to be diseased/cancerous/etc. per [0028] and [0031], then the disease would be a “hematopoietic system disease”).

Regarding claim 14, Sanchez-Martin discloses the method of claim 13, further including wherein the hematopoietic system disease is aplastic anemia or myelodysplastic syndrome ([0008] discloses how the cell types (which include hematopoietic stem cells per [0067]) can include subcategories such as myelodysplastic processes/syndrome).

Regarding claim 15, Sanchez-Martin discloses the method of claim 4, further including wherein the abnormal finding includes at least one type selected from the group consisting of: nucleus morphology abnormality; granulation abnormality; cell size abnormality; cell malformation; cytoclasis; vacuole; immature cell; presence of inclusion body; Dihle body; satellitism; nucleoreticulum abnormality; petal-like nucleus; increased N/C ratio; and bleb-like, smudge, and hairy cell-like morphologies ([0006] and [0030] discuss how cells can be classified into categories based on morphological patterns such as cell size and nucleus size/shape while [0028], [0031], and [0049] discuss how the categories/types can include diseased, cancerous, abnormal RBC; accordingly, use of the cell/nucleus size/shape to categories a cell as diseased/cancerous/abnormal amounts to a “nucleus morphology abnormality,” a “cell size abnormality,” and/or a “cell malformation”).

Regarding claim 17, Sanchez-Martin discloses the method of claim 2, further including wherein the type of cell includes at least one type selected from neutrophil, eosinophil, platelet, lymphocyte, monocyte, and basophil ([0020] discloses neutrophils, eosinophils, platelets, monocytes, and basophils and [0047] discloses lymphocytes).

Regarding claim 18, Sanchez-Martin discloses the method of claim 17, further including wherein the type of cell further includes at least one type selected from metamyelocyte, myelocyte, promyelocyte, blast, plasma cell, atypical lymphocyte, immature eosinophil, immature basophil, erythroblast, and megakaryocyte ([0067] discloses fibroblasts and megakaryocytes).

Regarding claim 19, Sanchez-Martin discloses an apparatus for supporting disease analysis (server 10 in Figure 1), the apparatus comprising a processing unit (processor 16 in Figure 1).
The remaining limitations of claim 19 are disclosed by Sanchez-Martin as discussed above in relation to claim 1.

Regarding claim 20, Sanchez-Martin discloses a computer-readable storage medium (memory 17 in Figure 1) having stored therein a program for supporting disease analysis (blood pathology analysis system 15 support disease analysis per [0023] and [0028]), the program configured to cause a computer to execute (via processor 16).
The remaining limitations of claim 20 are disclosed by Sanchez-Martin as discussed above in relation to claim 1.

Regarding claim 21, Sanchez-Martin discloses a training method for a computer algorithm for supporting disease analysis (step 235 in Figure 2 and [0044] illustrate/discuss training a machine learning system which supports disease analysis per [0043]), the training method comprising: 
classifying, a morphology of each analysis target cell in images obtained from a plurality of analysis target cells in a specimen collected from a subject (step 240 in Figure 2, [0028]-[0030], and [0042] illustrate/discuss classifying a morphology of “target cells” in images from cells in a subject sample/specimen (sample obtained in step 210), and obtaining cell morphology classification information corresponding to the specimen, on the basis of a result of the classification (the above-discussed classification results in “cell morphology classification information” corresponding to the specimen, such as for instance cell type, cell appearance, etc.; additionally or alternatively, step 245 in Figure 2 along with [0033] and [0042] discuss how the classification results can be used to perform various data analytics to determine information such as the number and types of cells in each image which also amounts to “cell morphology classification information” corresponding to the specimen); and 
inputting the obtained cell morphology classification information as first training data and disease information of the subject as second training data, to the computer algorithm ([0020], [0044], and [0063] discuss how the system analyzes images of patient samples to classify cells and generate diagnoses, and that such data is used to train the machine learning module to improve cell classification over time).

Regarding claim 22, Sanchez-Martin discloses a training apparatus for a computer algorithm for supporting disease analysis (server 10 in Figure 1), the training apparatus comprising a processing unit (processor 16 in Figure 1).
The remaining limitations of claim 22 are disclosed by Sanchez-Martin as discussed above in relation to claim 21.

Regarding claim 23, Sanchez-Martin discloses a computer-readable storage medium (memory 17 in Figure 1) having stored therein a training program for a computer algorithm for supporting disease analysis (step 235 in Figure 2 and [0044] illustrate/discuss training the machine learning system which supports disease analysis per [0043]; furthermore, the training of step 235 is carried out by a “training program for a computer algorithm” per [0069] and [0070]), the training program configured to cause a computer to execute (via processor 16).
The remaining limitations of claim 23 are disclosed by Sanchez-Martin as discussed above in relation to claim 21.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2020/0152326 to Sanchez-Martin et al. (“Sanchez-Martin”) in view of U.S. Patent App. Pub. No. 2016/0350914 to Champlin et al. (“Champlin”):
Regarding claim 8, Sanchez-Martin discloses the method of claim 1, and discloses ([0038], [0043], [0047], and [0064]) how the determining of the diagnostic information (the analyzing of the disease of the subject) can be based on the machine learning.  However, Sanchez-Martin appears to be silent regarding specifically wherein the computer algorithm is a machine learning algorithm, and the analyzing of the disease of the subject is performed by inputting the cell morphology classification information as a feature quantity to the machine learning algorithm.
Nevertheless, Champlin teaches that it was known in the healthcare informatics art for a feature extraction module 330 to extract features of an image of a specimen ([0102]-[0104]), a classifier module 340 to generate classified object data 341 in the form of a probability/score (a “feature quantity”) that a candidate object is an analyte such as a parasite based on the extracted features, and a diagnosis module that generates a diagnosis based on the classified object data 341 (based on the “feature quantity”), where the diagnosis module can be a machine learning model ([0119]) which would facilitate and improve the accuracy of diagnoses determinations.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the computer algorithm of the diagnosis module 78 of Sanchez-Martin to be a machine learning algorithm such that the analyzing of the disease of the subject is performed by inputting the cell morphology classification information as a feature quantity to the machine learning algorithm similar to as taught by Champlin to facilitate and improve the accuracy of diagnoses determinations and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Regarding claim 9, the Sanchez-Martin/Champlin combination discloses the method of claim 8, further including wherein the machine learning algorithm is selected from tree, regression, neural network, Bayes, clustering, or ensemble learning ([0106] of Champlin discloses random forest decision trees, gradient boosted decision trees, logistic regression, neural network, and Naïve Bayes; similar to as discussed above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the computer algorithm of the diagnosis module 78 of Sanchez-Martin to be a machine learning algorithm such that the analyzing of the disease of the subject is performed by inputting the cell morphology classification information as a feature quantity to the machine learning algorithm similar to as taught by Champlin to facilitate and improve the accuracy of diagnoses determinations and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007)).

Regarding claim 10, the Sanchez-Martin/Champlin combination discloses the method of claim 9, further including wherein the machine learning algorithm is a gradient boosting tree ([0106] of Champlin discloses gradient boosted decision trees; similar to as discussed above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the computer algorithm of the diagnosis module 78 of Sanchez-Martin to be a machine learning algorithm such that the analyzing of the disease of the subject is performed by inputting the cell morphology classification information as a feature quantity to the machine learning algorithm similar to as taught by Champlin to facilitate and improve the accuracy of diagnoses determinations and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007)).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2020/0152326 to Sanchez-Martin et al. (“Sanchez-Martin”) in view of U.S. Patent App. Pub. No. 2019/0094115 to Bhakdi (“Bhakdi”) and U.S. Patent No. 5,830,141 to Makram-Ebeid et al. (“Makram-Ebeid”):
Regarding claim 11, Sanchez-Martin discloses the method of claim 1, further including wherein the obtaining of the cell morphology classification information comprises [determining whether] each cell belongs to a plurality of cell morphology classifications (e.g., RBC, WBC, diseased, cancerous, etc. per [0028] and [0031]).
However, Sanchez-Martin appears to be silent regarding wherein the obtaining of the cell morphology classification information comprises obtaining a probability that each analysis target cell belongs to each of the plurality of cell morphology classifications, calculating a sum of the probability for each type of the cell morphology classifications, and obtaining the sum as the cell morphology classification information.
Nevertheless, Bhakdi teaches ([0182]) that it was known in the healthcare informatics art to determine a probability that a cell of interest is a tumor cell while Makram-Ebeid teaches (column 12, lines 45-62 and column 14, lines 45-55) that it was known in the healthcare informatics art to determine, for each of a plurality of pixels of an image of a specimen, a probability that the pixel belongs to each of a plurality of different classes and then to sum the probabilities for each class to determine whether a particular zone is a “cancer zone.”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have obtained a probability that each analysis target cell belongs to each of the plurality of cell morphology classifications, calculated a sum of the probability for each type of the cell morphology classifications, and obtained the sum as the cell morphology classification information in the system of Sanchez-Martin as taught by Bhakdi and Makram-Ebeid to advantageously determine an overall relative probability of a classification of the pixel and thus the cells in the images and thereby allow for corresponding treatments to be selected and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2020/0152326 to Sanchez-Martin et al. (“Sanchez-Martin”) in view of U.S. Patent App. Pub. No. 2009/0075903 to Siegel (“Siegel”) and NPL “Differential Diagnosis of Various Thrombocytopenias in Childhood by Analysis of Platelet Volume” to Tomita et al. (“Tomita”):
Regarding claim 16, Sanchez-Martin discloses the method of claim 15, but appears to be silent regarding
wherein the nucleus morphology abnormality includes at least one type selected from hypersegmentation, hyposegmentation, pseudo-Pelger anomaly, ring-shaped nucleus, spherical nucleus, elliptical nucleus, apoptosis, polynuclearity, karyorrhexis, enucleation, bare nucleus, irregular nuclear contour, nuclear fragmentation, internuclear bridging, multiple nuclei, cleaved nucleus, nuclear division, and nucleolus abnormality, 
the granulation abnormality includes at least one type selected from degranulation, granule distribution abnormality, toxic granule, Auer rod, Fagott cell, and pseudo Chediak-Higashi granule-like granule, and 
the cell size abnormality includes megathrombocyte.
Nevertheless, Siegel teaches [0033]-[0035] that it was known in the healthcare informatics art to that apoptosis is a common type of nucleus morphology abnormality and Auer rod is a common type of granulation abnormality while Tomita teaches (top half of left column on page 136) that megathrombocytes is a common type of cell size abnormality.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the nucleus morphology abnormality to have been apoptosis, the granulation abnormality to have been Auer rod, and the cell size abnormality to have been megathrombocytes in the system of Sanchez-Martin as taught by Seigel and Tomita because doing so amounts to combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, use of known technique to improve similar devices (methods, or products) in the same way, applying a known technique to a known device (method, or product) ready for improvement to yield predictable results, and choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHON A. SZUMNY whose telephone number is (303) 297-4376. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham, can be reached on 571-272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHON A. SZUMNY/Patent Examiner
Art Unit 3686